Mr. Justice Stewart,
dissenting.
I disagreed with the Court in National Woodwork Mfrs. Assn. v. NLRB, 386 U. S. 612, 650. Until that decision *544is overruled, however, it stands as an authoritative construction of § 8 (b) (4) (B) of the National Labor Relations Act. For the reasons stated in Mr. Justice Brennan’s dissenting opinion, I agree that the Court’s decision today is “patently precluded” by the National Woodwork case. On that basis I join all but Part V of Mr. Justice Brennan’s dissenting opinion.